—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered May 6, 1997, convicting him of criminal. sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly exercised its discretion in prohibiting defense counsel from posing repetitive questions to prospective jurors during voir dire (see, People v Jean, 75 NY2d 744; People v Pepper, 59 NY2d 353; People v Boulware, 29 NY2d 135; CPL 270.15 [1] [c]).
The sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.